Mr. Justice Hutchison
delivered the opinion of the Court.
Defendant in an action for personal injuries appeals from an adverse judgment and says that the district court erred: In overruling a motion for nonsuit; in finding that the accident was caused by defendant’s negligence; in refusing to give effect to a release executed by plaintiff in favor of defendant; in finding that plaintiff was not guilty of contributory negligence, and in rendering judgment against defendant with costs and attorneys’ fees to plaintiff.
The release was executed some two weeks after the-. *866accident. Plaintiff was confined to fiis bed at the time and for two months or more thereafter. He conld neither read nor write and at the time of the alleged agreement was nnable to affbt his mark thereto without assistance. The district judge found .that the release had been obtained by fraud, misrepresentation, and deceit, and was of the opinion that the consideration was inadequate. We concur in this view. There was no meeting of minds and therefore no contract or agreement to be enforced.
While there is some room for argument as to whether the plaintiff was not guilty of contributory negligence, we shall not disturb the finding of the district judge on this point.
The other contentions are clearly without merit.
The judgment appealed from must be affirmed.